DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-10 is/are pending in this instant application. Claim(s) 10 is/are amended. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1-9 were allowed before. Please refer to Office Action of 8/17/2021 for allowance of claims 1-9. 
Regarding claim 10, Yoshiba (US 2017/0338265) discloses an image capture apparatus (300, fig. 20) comprising: an image sensor (sensor 302, fig. 20 and 1 in fig. 1) that comprises a pixel array (3, fig. 1) in which pixels (2, fig. 1) each including a photoelectric conversion unit (PD 42 in fig. 2, and PD in fig. 10) being divided into a plurality of photoelectric conversion subunits are two-dimensionally arranged (fig. 1), wherein: 
the pixels each include, in addition to the photoelectric conversion unit, a first inner-layer lens (121 in layers, 62A-C, fig. 10), a second inner-layer lens (121 in layers, 62A-C, fig. 10) whose distance from the photoelectric conversion unit is larger than a distance from 
an on-chip microlens (on-chip lens 72, fig. 10) whose distance from the photoelectric conversion unit is larger than the distance from the photoelectric conversion unit to the second inner-layer lens (limitation is understood met in fig. 10); 
a light-shielding wall (61A-C, fig. 10, ¶0070) around the second inner-layer lens is provided between adjacent pixels (see fig. 10); and 
a first positional difference between a center position of the first inner-layer lens and a center position of the photoelectric conversion unit, a second positional difference between a center position of the second inner-layer lens and the center position of the photoelectric conversion unit, and a third positional difference between a center position of the on-chip microlens (this limitation is understood met, as it merely defines the first, second and third positional differences, fig. 10) and
the center position of the photoelectric conversion unit satisfy the following relationship (since no relationship is laid out, this limitation is understood met for any convenient arbitrary relationship. Also see the 35 USC § 112(b) rejection made above); 
an image processing circuit (DSP 303, fig. 20) configured to generate a pair of image signals for phase difference AF based on signals obtained by the plurality of photoelectric conversion subunits of the image sensor (phase difference pixels 2P in fig. 11, ¶0065-0066, ¶0192); and 

Yoshiba is not found disclosing explicitly, one or more processors that execute a program stored in a memory and thereby function as, the focus detection unit, for which Examiner takes Official Notice. 
However, neither in fig. 10, nor in any other figures or disclosure of Yoshiba the limitation of, a center position of the on-chip microlens and the center position of the photoelectric conversion unit satisfy the following relationship: the second positional difference < the first positional difference < the third positional difference – is not found. Also, there appears to be no reason to ascertain that the above relationship as a mere design choice. Applicant clearly describes the advantage of arranging inner lens 303 and 304, w.r.t. microlens layer 306 in this specific lateral shift relationships so that luminous flux is properly condensed on the photoelectric conversion units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697